Case 1:18-cv-11281-PAE Document 26 Filed 04/19/19 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ALLISON ULLO,

Plaintiff, 18 Civ. 11281 (PAE)
_V_
ORDER
RFR HOLDING L.L.C, et al.,

Defendants.

 

 

PAUL A. ENGELMAYER, District Judge:

The Court has received, by email, a letter from plaintiff, dated April 6, 2019, requesting a
pre-motion conference regarding certain anticipated motions (“Pl. Letter”). Specifically,
plaintiffs counsel intends to move to seal or redact defendants’ memorandum of law in support
of their motion to dismiss, Dkt. 22, to issue a protective order, and to disqualify and sanction
defendants’ counsel “for introducing himself as a Witness to facts underlying his motion” and for
making “scurrilous allegations in his papers.” Pl. Letter at 1. The Court has also received
defendants’ letter in opposition, dated April 8, 2019, (“Def. Letter”), as Well as plaintiff’s reply
letter, dated April 9, 2019 (“Pl. Reply Letter”). Finally, the Court has received a letter motion
requesting an order of referral to the Pilot Program designed for FLSA/NYLL cases, Dkt. 23, and
defendants’ reply opposing that request but representing that defendants are amenable to
settlement negotiations conducted before this Court or a Magistrate Judge, Dkt. 24.

Plaintiff’s request for a pre-motion conference is denied. Plaintiff’ s request is based on
the representation, made by defendants in their memorandum in support of their motion to
dismiss, that plaintiff Was arrested shortly before her termination and pled guilty to certain

charges. Dkt. 22 at 1_2. However, as defendants argue, there is no basis to seal defendants’

Case 1:18-cv-11281-PAE Document 26 Filed 04/19/19 Page 2 of 3

motion, issue a protective order, or disqualify or sanction defendants’ counsel. Judicial
documents presumptively are public and may be sealed if there is a “compelling reason[]” to do
so. See Bemstez'n v. Bernstein Litowitz Berger & Grossman LLP, 814 F.3d 132, 142 (2d Cir.
2016) (internal quotation marks omitted). Here, there is no such reason. The facts of plaintiffs
arrest and her guilty plea are matters of public record. Likewise, there is no basis for a protective
order.

Plaintiff s argument that defendants’ counsel should be disqualified and/or sanctioned
because he “knowingly and purposefully introduced himself as a Witness into this case,” Pl.
Letter at 1, in reporting the public facts regarding plaintiff s arrest and guilty plea, fails as well.
As defendants noted in their memorandum, it is Well settled that the Court may take judicial
notice of plaintiffs arrest and guilty plea. See Shmueli v. Cily of New York, 424 F.3d 231, 233
(2d Cir. 2005). Such judicial notice does not convert a motion to dismiss to one for summary
judgment. See Johnson v. Pugh, No. 11 Civ. 385, 2013 WL 3013661, at *2 (E.D.N.Y. June 18,
2013). Defendants’ reference to the fact of plaintiff s arrest and guilty plea Was entirely
appropriate It is a very far cry from the kind of conduct that merits disqualification or the
imposition of sanctions. Therefore, plaintiff s request for a pre-motion conference is denied.

To the extent that plaintiffs letter may be taken to challenge the relevance of plaintiff s
arrest and guilty plea to the pending motion to dismiss, any such arguments are properly made in
the content of plaintiffs opposition to the motion to dismiss, Which remains due Apri123, 2019.

Finally, the Court also denies plaintiffs request to refer this case to the Pilot Program, as
the request has not been consented to, and the Court is loath to impose a settlement mechanism
to Which a party objects. HoWever, based on defendants’ representation that they consent to

settlement negotiations before a Magistrate Judge and the absence to date of any objection by

Case 1:18-cv-11281-PAE Document 26 Filed 04/19/19 Page 3 of 3

plaintiff to this course, the Court will refer this case, by contemporaneous order, to a Magistrate
Judge for the purpose of conducting settlement negotiations As set forth in that order, plaintiff s
counsel is to contact the assigned Magistrate Judge’s Chambers to schedule a settlement
conference When both parties are ready for such a conference.

SO ORDERED.

PAUL A. ENG F,l.Mx§YER
United States District Judge
Dated: April 19, 2019

NeW York, NeW York

